DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 9/30/2022 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Status
Claims 1-6, 8-18, 20-21, and 23 are pending.
Claims 3-4, 6, 13, 16-17, 20-21, and 23 are withdrawn.
Claims 7, 19, and 22 are cancelled.
Claims 1 and 2 are currently amended.

Claim Interpretation
Claim 1 now recites the limitation: “and wherein the entire closure is purged when the closure is in a closed configuration”. The Examiner notes paragraph [0019] of the instant publication ‘774 states the following: 
“In certain example embodiments, the apparatus is configured to purge, during the entire substrate processing cycle of sequence, the entire surface area of the closure exposed to processing gases. In particular, this may be interpreted to contain all open (i.e., non-covered) areas of the closure that are exposed to a precursor gas flow at least during certain periods of the deposition cycle or sequence. These open areas include exposed areas that are not contacted by any fixed part of the valve.” (emphasis added)
The Examiner notes that the interpretation above “saves” claim 1 from a rejection under section 112(a/b) for new matter and/or indefinite claim language, since Figs. 9-11 do not display the entire closure #191, and also do not show where the areas of enclosure #191 contacting the valve body are being purged. Additionally paragraphs [0220]-[0221] of the instant publication, cited by the Applicant as support for the amended limitation, do not provide support or additional clarification for the limitation’s plain meaning of the word “entire”.
As such, the newly added limitation of claim 1 is being interpreted as “the entire non-covered surface areas of the closure are purged when the closure is in a closed configuration”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8, 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444) in view of Chen (US Pub. 2005/0266682), Gu (US Patent 9,314,824), and Morokuma (US 8,866,070).
Regarding claim 1, Ohmine teaches an apparatus (Fig. 2, entirety), comprising: 
a reaction chamber (Col. 4, Line 19 and Fig. 2, reactor tube #1) to accommodate a substrate to be processed (C4, L67 and Fig. 2, substrate #18).

Ohmine does not teach the remainder of the limitations of the claim.
However, Chen teaches: 
a pulsing valve (Chen – [0050] and Fig. 2, actuating valve #242A and related components below) fluidly connected to the reaction chamber (Chen – Fig. 2, #242A coupled to chamber body #202), the pulsing valve comprising: 
a reactive chemical inlet (Chen – [0053] and Fig. 2, reactant gas source #238 provides gas to valve #242A via an inlet, see below) to receive reactive chemical (Chen – [0059]: reactant gas can be PDMAT); 
a reaction chamber outlet (see below) to mediate a provided fluid connection of the pulsing valve to the reaction chamber (Chen – Fig. 2, outlet provides a passage for fluid flow through the valve #242A to the chamber); 
a closure (Chen – [0053] and Fig. 2, valve seat assembly #244A) to control fluid flow from the reactive chemical inlet in the pulsing valve to the reaction chamber outlet (Chen – Fig. 2, valve seat provides an opening/closing means for regulating fluid flow from the inlet to the outlet, as below); 
an additional flow channel (see below); and
an additional flow channel inlet (see below) connected to the additional flow channel (see below).

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale

Ohmine and Chen both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely and repeatedly deliver short pulses of compounds (Chen – [0051]) via a computer system (Chen – [0057]).

Ohmine modified by Chen does not teach wherein the entire closure is purged when the closure is in a closed configuration (and does not appear capable of doing so).
However, Gu teaches wherein an entire closure is purged when the closure is in a closed configuration (Gu – C6, L28 and Figs. 5-7, auxiliary port #44 provides a cleaning inert gas to branch ducts #45/47 to purge all open surfaces of closure member #14, even when in a closed position).
Modified Ohmine and Gu both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valve of modified Ohmine (Chen) to the valve of Gu in order to control and abate clogging of the valve (Gu – C4, L34-38).
Additionally, Morokuma teaches wherein pulse valves (such as the one taught by Chen) and butterfly valves (such as the one taught by Gu) are art-recognized equivalent devices (Morokuma – C4, L66-C5, L3). As such, it would be obvious to substitute the valve of Gu for that of modified Ohmine (Chen), since courts have held that substituting equivalents known for the same purpose is supportive of an obviousness determination. See MPEP 2144.06.

To clarify the record, the claim limitations: “wherein the additional flow channel inlet or outlet continuously purges the closure through the additional flow channel during an entire substrate processing cycle or sequence, and wherein a flow direction of a purge gas during the continuous purge is along the surface of the closure” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Ohmine would be capable of performing the intended use above by virtue of the structure of the valve of Chen (Chen – [0054] and Fig. 2, purge gas source #240 provides purge gas to the additional channel of the valve adjacent the inlet, as above). Additionally, one of ordinary skill in the art would recognize that purge gas provided to the pulsing valve would likely be moving in all directions, despite having a principle flow direction, such that the valve would be capable of providing a continuous purge along the surface of the closure.

Regarding claim 2, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use by virtue of the valve seat assembly #244A of Chen, which opens/closes the specified path as can be seen below. Additionally, if modified by Gu, modified Ohmine would be capable of opening/closing (see Gu Figs. 6-7).

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale


Regarding claim 5, Ohmine teaches wherein the apparatus further comprises a vacuum chamber surrounding the reaction chamber (Ohmine – Fig. 2, space surrounding reactor tube #1 and evacuated via exhaust conduit #29 – see C5, L27).

Regarding claim 8, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use since the substrate processing (in the chamber as taught by Ohmine) would be able to be performed at the same time purge gas is introduced through the flow valve (as taught by Chen).

Regarding claim 11, Ohmine does not teach wherein the pulsing valve further comprises a carrier gas inlet fluidly connected to the reaction chamber via the reaction chamber outlet.
However, Chen teaches wherein the pulsing valve further comprises a carrier gas inlet (see annotated Fig. 2 below) fluidly connected to the reaction chamber via the reaction chamber outlet (see below, flows from #240 through the reaction chamber outlet to the reaction chamber within body #202).

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    301
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve with related gas supplies as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely and repeatedly deliver short pulses of compounds (Chen – [0051]) via a computer system (Chen – [0057]).

Regarding claim 12, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use by virtue of the valve structure/operation as taught by Chen (see annotated Figs. 2 below)

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    301
    media_image2.png
    Greyscale


Regarding claim 14, Ohmine does not teach wherein the additional flow channel resides within a flow channel providing the reactive chemical inlet.
However, Chen teaches wherein the additional flow channel resides within a flow channel providing the reactive chemical inlet (see as annotated below, flow channel dashed line).

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    152
    251
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve with related gas supplies as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely and repeatedly deliver short pulses of compounds (Chen – [0051]) via a computer system (Chen – [0057]).

Regarding claim 18, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use by intermittently purging the gaps of the valve.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444), Chen (US Pub. 2005/0266682), Gu (US Patent 9,314,824), and Morokuma (US 8,866,070), as applied to claims 1-2, 5, 8, 11-12, 14, and 18 above, and further in view of Schmitt (US Patent 6,869,641).
The limitations of claims 1-2, 5, 8, 11-12, 14, and 18 are set forth above.
Regarding claim 9, modified Ohmine does not teach wherein the apparatus further comprises a suction channel on the reactive chemical inlet side of the closure to enable a reactive chemical flow through the reactive chemical inlet to the suction channel to purge the closure.
However, Schmitt teaches wherein an apparatus further comprises a suction channel (Schmitt – annotated Fig. 2 below) on the reactive chemical inlet side of the closure (Schmitt – annotated Fig. 2 below, inlets provide reactive chemical to the processing space directly below/adjacent) to enable a reactive chemical flow through the reactive chemical inlet to the suction channel to purge the closure (Schmitt – Fig. 2, reactive chemical introduced, flown over lower surface, then evacuated through the suction channel as indicated).
Modified Ohmine and Schmidt both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ohmine apparatus to position a suction channel (as taught by Schmitt) within the reactive chemical inlet (as taught by Ohmine) in order to delivery gas without eddies or vortices (Schmitt – C7, L16-17). Such a feature is advantageous to avoid long residence time pockets for the gas, decreasing risk for vortexes and stagnation points, and the build up of dust in the gas phase (Schmitt – C7, L1-18).

Regarding claim 10, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use if the suction channel (as taught by Schmitt) were activated during the entire processing cycle/sequence (with the Ohmine apparatus as modified by Chen).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444), Chen (US Pub. 2005/0266682), Gu (US Patent 9,314,824), and Morokuma (US 8,866,070), as applied to claims 1-2, 5, 8, 11-12, 14, and 18 above, and further in view of Okura (US Pub. 2018/0265974) and Finley (US Patent 10,655,219).
The limitations of claims 1-2, 5, 8, 11-12, 14, and 18 are set forth above.
The Examiner notes Finley qualifies as 102(a)(2) prior art as of its filing date.
Regarding claim 15, modified Ohmine does not teach wherein the additional flow channel has a cross-sectional flow area that is less than 25 % of the cross-sectional flow area of a flow channel providing the reactive chemical inlet (annotated Fig. 2 reproduced below for convenience).

    PNG
    media_image1.png
    79
    645
    media_image1.png
    Greyscale

However, Okura teaches wherein an additional flow channel (Okura – [0038] and Fig. 1, downstream gas channel #51 from valve V3) has a cross-sectional flow area that is less than the cross-sectional flow area of a flow channel providing the reactive chemical inlet (Okura – [0038] and Fig. 1, upstream channel of valve V3 has a larger diameter than the downstream side).
Modified Ohmine and Okura both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ohmine apparatus with the inlet/outlet channel diameter relationship as taught by Okura in order to prevent fluids supplied through a channel from flowing backwards (Okura – [0038], [0041]).

Modified Ohmine does not teach wherein the additional flow channel has a cross-sectional flow area that is less than 25% of the cross-section flow area of a flow channel providing the reactive chemical inlet (emphasis added to show feature not taught).
While Finley does not explicitly teach wherein the additional flow channel has a cross-sectional flow area that is less than 25% of the cross-section flow area of a flow channel providing the reactive chemical inlet, Finley teaches that the cross-section flow area of a fluid inlet is a result effective variable. Particularly, Finley teaches wherein the length and/or diameter of a fluid line (variable) are selected to control the flow of fluid (result) feed to the downstream structure (Finley – C5, L13-16).
Modified Ohmine and Finley both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the additional flow channel diameter (of Chen) through routine experimentation in order to control the flow of fluid feed to a downstream structure (Finley – C5, L13-16). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Response to Arguments
Applicant is thanked for the amendment to claims 1 to alleviate a minor informality, thus the objection to claim 1 is withdrawn.

Applicant’s arguments concerning amended claim 1 have been considered and are persuasive. As such, the Examiner has supplied the Gu (US Patent 9,314,824), and Morokuma (US 8,866,070) references in combination with Ohmine and Chen to teach the limitations of claim 1, as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/Examiner, Art Unit 1718